OPINION
{¶ 1} On January 9, 2002, the Tuscarawas County Grand Jury indicted appellant, Laura Presutti, on one count of trafficking in marijuana, in the vicinity of a juvenile, in violation of R.C. 2925.03.
 {¶ 2} A bench trial commenced on June 6, 2002. During the trial, appellant made a Crim.R. 29 motion to dismiss based upon the state's failure to establish venue. The motion was denied. The trial court found appellant guilty. By judgment entry filed July 26, 2002, the trial court sentenced appellant to six months in jail, reserved on the condition of two years community control sanctions which included a thirty day jail term.
 {¶ 3} Appellant filed an appeal and this matter is now before this court for consideration. Assignment of error is as follows:
                                    I {¶ 4} "There was insufficient evidence on the issue of venue for the state to prove that the crime occurred in Tuscarawas County.
                                    I {¶ 5} Appellant claims there was insufficient evidence to establish venue. We disagree.
 {¶ 6} Pursuant to Crim.R. 29(A), a trial court shall order an acquittal "if the evidence is insufficient to sustain a conviction of such offense or offenses." On review for sufficiency, a reviewing court is to examine the evidence at trial to determine whether such evidence, if believed, would support a conviction. State v. Jenks (1991),61 Ohio St.3d 259.
 {¶ 7} The gravamen of appellant's claim is that the undercover officer, Officer Rebecca Martin, did not establish that her drug buy with appellant occurred in Tuscarawas County, Ohio. Officer Martin testified she came from Shadyside, Ohio to Tuscarawas County, Ohio to make a drug buy for the Tuscarawas County Sheriff's Department. T. at 8-9. Officer Martin followed Tuscarawas County Sheriff Deputy Shawn Rowley to appellant's house to make the drug buy. T. at 12-13. Officer Martin stated she believed the offense/drug buy occurred in Dennison, Ohio. T. at 13.
 {¶ 8} Deputy Rowley testified he arranged for Officer Martin to come to Tuscarawas County to make a purchase from appellant. T. at 26-27. He testified he led Officer Martin to appellant's residence which was located at 111½ Center Street in Dennison. T. at 29-30. He also testified when he drove to the Dennison area, he watched Officer Martin go toward appellant's residence. T. at 46-47.
 {¶ 9} The trial court specifically addressed the issue and found from the evidence presented as a whole that venue in Tuscarawas County, Ohio was established. T. at 51. Because the trial court was the trier of fact and could legitimately take judicial notice of its jurisdiction that Dennison was in Tuscarawas County, we find sufficient evidence to establish venue.
 {¶ 10} The sole assignment of error is denied.
 {¶ 11} The judgment of the Court of Common Pleas of Tuscarawas County, Ohio is hereby affirmed.
By Farmer, J., Gwin, P.J. and Hoffman, J. concur.
Topic: Issue: Venue not established.